      Case 1:18-cv-01284-LAP Document 81 Filed 11/16/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE LEHMANN and INSURED
BENEFIT PLANS, INC.,
Individually and on Behalf of
All Others Similarly Situated,

                   Plaintiffs,               18 Civ. 1284 (LAP)

-against-                                           ORDER

OHR PHARMACEUTICAL INC., JASON
SLAKTER, SAM BACKENROTH, and
IRACH TARAPOREWALA,

                   Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    Plaintiffs George Lehmann and Insured Benefits Plans, Inc.

(together, “Plaintiffs”) bring this putative securities class

action against Ohr Pharmaceutical, Inc. (the “Company”), Jason

Slakter, Sam Backenroth, and Irach Taraporewala (collectively,

“Defendants”).   Plaintiffs assert securities fraud claims under

Sections l0(b) and 20(a) of the Securities Exchange Act of 1934

and under Securities and Exchange Commission Rule l0b-5.          On

September 20, 2019, this Court granted Defendants’ motion to

dismiss those claims.    (See Opinion & Order, dated Sept. 20,

2019 [dkt. no. 71].)    On October 9, 2020, the Court of Appeals

affirmed that dismissal by Summary Order but remanded the case

“to make a determination on the record [about] whether to grant




                                   1
      Case 1:18-cv-01284-LAP Document 81 Filed 11/16/20 Page 2 of 7



Plaintiff-Appellants leave to file a second amended complaint.”

(See Summary Order, dated Oct. 9, 2020 [dkt. no. 74].)

    Following the Court of Appeals’ remand, Plaintiffs filed a

letter seeking leave to file a second amended complaint or,

alternatively, leave to file a motion to amend.        (See Letter

from Richard W. Gonnello (“Plaintiffs’ Opening”), dated Oct. 23,

2020 [dkt. no. 76].)    Defendants, on the other hand, asked the

Court to modify its prior decision to include an explanation for

its denial of leave to amend.     (See Letter from Aurora Cassirer,

dated Oct. 23, 2020 [dkt. no. 77].)      Defendants opposed

Plaintiffs’ pre-motion letter, (see Letter from Aurora Cassirer

(“Def. Opposition”), dated Oct. 28, 2020 [dkt. no. 78]), and

Plaintiffs replied in further support of their pre-motion

letter, (see Letter from Richard W. Gonnello (“Plaintiffs’

Reply”), dated Oct. 29, 2020, [dkt. no. 79]).

    The Court will construe these letters as a motion seeking

leave to amend further the Complaint, Defendants’ opposition to

the motion, and Plaintiffs’ reply in further support of their

motion.   For the reasons stated below, Plaintiffs’ motion for

leave to amend is DENIED, and their claims are dismissed with

prejudice.




                                   2
        Case 1:18-cv-01284-LAP Document 81 Filed 11/16/20 Page 3 of 7



  I.     Background

       The Court assumes the parties’ familiarity with the facts,

which the Court recounted at length in its Order dismissing the

Amended Complaint.     (See Opinion & Order at 2-5.)

       To summarize briefly, Plaintiffs allege that Defendants

made false or misleading statements in connection with the

Company’s clinical trial of Squalamine, a drug that was thought

to treat Wet Age-Related Macular Degeneration, an eye disease.

(Amended Class Action Complaint (“Am. Compl.”), dated Aug. 7,

2018 [dkt. no. 44], ¶¶ 2-3.)       After purchasing Squalamine, the

Company began developing the drug to be delivered through an

eye-drop rather than intravenously.        (Id. ¶ 4.)    The Company

tested the efficacy of this method in humans in combination with

another drug, Lucentis, in a 2012 IMPACT Trial.          (Id. ¶ 6.)

       In their Amended Complaint, Plaintiffs alleged that

Defendants misrepresented Squalamine by saying it “produced

beneficial effects and significant improvement in best corrected

visual acuity.”     (Id. ¶ 6.)    More specifically, Plaintiffs point

to allegedly misleading statements or omissions relating to

three categories of the IMPACT Trial: (1) “Interim Results” that

were announced by the Company in June 2014, (id. ¶ 10); (2) the

final Classic Lesions Results of the IMPACT Trial announced in

March 2015, (id. ¶ 11); and (3) the final Occult Lesions Results

announced by the Company in May 2015, (id. at ¶ 13).
                                     3
        Case 1:18-cv-01284-LAP Document 81 Filed 11/16/20 Page 4 of 7



    On September 20, 2019, the Court granted Defendants’ motion

to dismiss all of Plaintiffs’ claims.         (Opinion & Order at 2.)

The Court found that Plaintiffs failed to plead either an

actionable misrepresentation or omission (id. at 9-16) or

scienter (id. at 16-19) and dismissed Plaintiffs’ securities

fraud and Section 20(a) claims accordingly.

    Following Plaintiffs’ appeal, and upon de novo review, the

Court of Appeals affirmed, finding that Plaintiffs had not met

the pleading standards under the Private Securities Litigation

Reform Act and Federal Rule of Civil Procedure 9(b).           (Summary

Order at 3.)    However, because the Court did not explain its

reasons for denying Plaintiffs’ leave to amend, the Court of

Appeals remanded the case “to determine on the record whether to

allow Plaintiffs an opportunity to replead.”          (Id. at 5-6.)

  II.    Discussion

    A court should freely give leave to amend “when justice so

requires.”    Fed. R. Civ. P. 15(a)(2).       Motions to amend are

ultimately within the discretion of the district court, Foman v.

Davis, 371 U.S. 178, 182 (1962), however, which may deny leave

to amend for “‘good reason, including futility, bad faith, undue

delay, or undue prejudice to the opposing party.’” Holmes v.

Grubman, 568 F.3d 329, 334 (2d Cir. 2009) (quoting McCarthy v.

Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007)).


                                     4
      Case 1:18-cv-01284-LAP Document 81 Filed 11/16/20 Page 5 of 7



    The Court determines that it would be futile to allow

Plaintiffs another opportunity to amend their complaint.

Plaintiffs contend that their second amended complaint will add

new allegations, but each of the allegations that Plaintiffs

offer has already been considered by this Court or the Court of

Appeals.   Plaintiffs assert that their second amended complaint

will focus on allegedly misleading statements that were already

detailed in paragraphs 82-91 of the Amended Complaint.          (See

Plaintiffs’ Opening at 2.)     Plaintiffs argue that these

statements were misleading in light of the results of the

historical studies known to Defendants at the time, (see e.g.,

Plaintiffs’ Reply at 1), but Plaintiffs already made these

factual allegations in their Amended Complaint, (see e.g., Am.

Compl. ¶ 55).   Further, Plaintiffs appear to acknowledge that

Defendants already addressed these arguments in their motion to

dismiss briefing (see Plaintiffs’ Opening at 2 (citing

Memorandum of Law in Support of Motion to Dismiss (“Motion to

Dismiss”), dated Sept. 17, 2018 [dkt. no. 48], at 16-17, 26)),

and the Court also considered them when it dismissed the Amended

Complaint.

    Plaintiffs fare no better with respect to scienter.

Plaintiffs offer that their second amended complaint will allege

that Defendants knew and had access to historical Lucentis

monotherapy studies and that Ohr’s personnel were involved in
                                   5
         Case 1:18-cv-01284-LAP Document 81 Filed 11/16/20 Page 6 of 7



these prior studies.       But, again, Plaintiffs already made these

allegations in their Amended Complaint, and the Court considered

them when it ruled on Defendants’ motion to dismiss.            (See Am.

Compl. ¶¶ 119-120; Plaintiffs’ Reply at 2 (citing Motion to

Dismiss at 15-17, 26).)       Moreover, the Court of Appeals also

considered these allegations, including Defendants’ statements

at oral argument (Plaintiffs’ Reply at 2), and found that

Plaintiffs’ assertions “that Defendants made certain statements

and were aware of a variety of information that Plaintiffs say

is inconsistent with those statements” were conclusory and

insufficient to provide a requisite strong inference of

“recklessness approximating actual intent.”           (See Summary Order

at 4.)

    Accordingly, the arguments that Plaintiffs promise to

include in a second amended complaint have already been

considered, and they are insufficient to plead securities fraud.

Plaintiffs’ proposed revisions to their Amended Complaint “are

essentially recharacterizations of the claims in [the] first

amended complaint, and, thus, would suffer from the same defects

as those claims.”      Weaver v. Indymac Fed. Bank, FSB, 488 F.

App’x 522, 523 (2d Cir. 2012) (summary order) (citing Bellikoff

v. Eaton Vance Corp., 481 F.3d 110, 118 (2d Cir. 2007).             The

Court’s denial of a motion seeking leave to amend is appropriate

where, as here, the “proposed amendments [are] merely recycled

                                      6
         Case 1:18-cv-01284-LAP Document 81 Filed 11/16/20 Page 7 of 7



versions of claims which ha[ve] already fallen victim to a

motion to dismiss.”      Bellikoff, 481 F.3d at 118.        Having

considered Plaintiffs’ arguments, the Court has determined that

granting leave to amend would be futile.

  III. Conclusion

    For the reasons stated above, Plaintiffs’ motion for leave

to amend [dkt. no. 76] is denied, and Plaintiffs’ claims are

dismissed with prejudice.        The Clerk of the Court shall mark the

action closed and deny all pending motions as moot.

    SO ORDERED.

Dated:       New York, New York
             November 16, 2020


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      7
